UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53921 GREEKTOWN SUPERHOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 27-2216916 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 555 East Lafayette, Detroit, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (313) 223-2999 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes xNo o The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 14, 2011, there were 153,383 shares of Series A-1 Common Stock, $0.01 par value, and no shares of Series A-2 Common Stock, $0.01 par value, outstanding. TABLE OF CONTENTS PART – FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (unaudited) 4 Consolidated Statements of Operations (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Consolidated Statement of Shareholders’ Equity (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 PART II – OTHER INFORMATION Item 6. Exhibits 50 Signatures 51 2 Part I – FINANCIAL INFORMATION Greektown Superholdings, Inc. Consolidated Balance Sheets (In Thousands, except share and per share data) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash — Certificate of deposit — Accounts receivable – gaming, net Accounts receivable – other, net Note receivable Property tax refund receivable — Inventories Prepaid expenses Prepaid Michigan Gaming Control Board annual fee Prepaid municipal service fees Deposits Total current assets Property, building, and equipment, net Other assets: Financing fees - net of accumulated amortization Deposits and other assets 30 30 Casino development rights Trade names Rated player relationships - net of accumulated amortization Goodwill Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Greektown Superholdings, Inc. Consolidated Balance Sheets (In Thousands, except share and per share data) September 30, December 31, (unaudited) Liabilities and shareholders' equity Current liabilities: Accounts payable Taxes payable Accrued interest Unsecured distribution liability — Accrued expenses and other liabilities Total current liabilities Long-term liabilities: Other accrued income taxes Senior secured notes - net Obligation under capital lease Deferred income taxes Total long-term liabilities Total liabilities Shareholders’ equity: Series A-1 preferred stock at $0.01 par value; 1,688,268 shares authorized, 1,463,535 shares issued and outstanding at September 30, 2011 and December 31, 2010 Series A-2 preferred stock at $0.01 par value; 645,065 shares authorized, 162,255 shares issued and outstanding at September 30, 2011 and December 31, 2010 Series A-1 preferred warrants at $0.01 par value; 202,511 shares issued and outstanding at September 30, 2011 and December 31, 2010 Series A-2 preferred warrants at $0.01 par value; 460,587 shares issued and outstanding at September 30, 2011 and December 31, 2010 Series A-1 common stock at $0.01 par value; 4,354,935 shares authorized, 144,231 and 140,291 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 1 1 Series A-2 common stock at $0.01 par value; 645,065 shares authorized, no shares issued — — Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Greektown Superholdings, Inc. Consolidated Statements of Operations (unaudited) (In Thousands, except share and per share data) Successor Predecessor Three Months Ended Three Months Ended Nine Months Ended Six Months Ended September 30, September 30, September 30, June 30, Revenues Casino $ Food and beverage Hotel Other Gross revenues Less promotional allowances Net revenues Operating expenses Casino Gaming taxes Food and beverage Hotel Marketing, advertising, and entertainment Facilities Depreciation and amortization General and administrative expenses Other 85 58 Operating expenses Income from operations Other expenses Interest expense ) Amortization of finance fees ) Other income expense (2 ) Net gain (loss) on Chapter 11 related reorganization items from fresh start adjustments — ) Total other (expense) income, net ) ) ) (Loss) income before provisions for income taxes ) ) ) Income tax expense – current ) Income tax (expense) benefit – deferred ) 18 ) ) Net (loss) income $ ) $ ) $ ) $ Loss per share: Basic $ ) $ ) $ ) N/A Diluted $ ) $ ) $ ) N/A Weighted average common shares outstanding N/A Weighted average common and common equivalent shares outstanding N/A The accompanying notes are an integral part of the consolidated financial statements. 5 Greektown Superholdings, Inc. Consolidated Statements of Cash Flows (In Thousands) Successor Predecessor Nine months Ended Three Months Ended Six months Ended September 30, September 30, June 30, Operating activities Net (loss) income $ ) $ ) $ Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of finance fees and accretion of discount on senior notes Chapter 11 related reorganization items ) ) Deferred income taxes ) Stock compensation 79 — Changes in current assets and liabilities: Accounts receivable - gaming Accounts receivable - other ) — Property tax refund receivable — — State of Michigan gaming tax refundable — Inventories ) 74 20 Prepaid expenses Notes receivables — — Accounts payable ) Accrued PIK interest — — ) City of Detroit settlement agreement accrual — — ) Unsecured distribution liability ) — — Accrued expenses and other liabilities ) Net cash provided by (used in) operating activities before reorganization costs ) Operating cash flows for reorganization costs — ) ) Net cash provided by (used in) operating activities ) Investing activities Decrease in restricted cash — — Capital expenditures ) ) ) Disposition of real estate — — Redemption of (investment in) certificate of deposit (1
